DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Status of Claims
Claim 12 and 22-23 amended and claim 13 canceled in the response filed by Applicant on 12/20/2021
Claims 12 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (WO2013/137140 submitted in the IDS filed 12/05/2019 hereinafter cited in the US equivalent US2015/0027648) and in further view of Umemoto et al (US 2013/0284387) and in further view of Duggirala et al (US 2007/0062653) and in further view of Jewell et al (US 6,379,494).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
	Applicant argues in the Remarks at Page 6 that the combination of Duggirala and Tsuji is improper because a bleached pulp is different from anion-modified cellulose nanofiber and as such there is no reason for a person skilled in the art to combine the disclosure of Duggirala with Tsuji and Umemoto.  Applicant also argues that Umemoto does not disclose anion-modified cellulose fibers.  Applicant further argues that Tsuji only discloses adding a reducing agent to prevent discoloration during hydrolysis.
	These arguments are unpersuasive since Jewell (US 6,379,494) discloses a carboxylated cellulose fiber (i.e. an anion-modified cellulose fiber) that is stabilized against color reversion with a reducing agent such as sodium borohydride.  Therefore, the Office maintains that an artisan would have a reasonable expectation that a dispersion comprising anion-modified cellulose nanofiber and a reducing agent would be protected from coloration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al (WO2013/137140 submitted in the IDS filed 12/05/2019 hereinafter cited in the US equivalent US2015/0027648) and in further view of Umemoto et al (US 2013/0284387) and in further view of Duggirala et al (US 2007/0062653) and in further view of Jewell et al (US 6,379,494).
	Regarding Claim 12, Tsuji discloses an anion-modified cellulose nanofiber dispersion comprising:
		(1) anion-modified cellulose nanofibers; and
		(2) a solvent (see Abstract and [0023]).
	Tsuji further discloses a dispersion where an oxidizing or reducing agent is added during the preparation in order to suppress coloration (i.e. an anticoloring agent) (see [0066]).  
Tsuji does not explicitly disclose that the dispersion comprises an anti-coloration agent selected from sodium hydrogensulfite, potassium hydrogensulfite or ammonium hydrogensulfite in an amount of 3 to 30 mass% based on an absolute dry mass of the anion-modified cellulose nanofibers.  
	Umemoto discloses fibrillated cellulose fiber dispersion wherein a reducing agent is added to the dispersion to prevent coloration of the fibrillated cellulose fibers and to inhibit coloration by heating of cellulose fiber assemblies and composites formed from the fibrillated cellulose fibers (See [0022], [0081] and [0090]).  Umemoto further discloses the reducing agents comprising metal hydride such as sodium borohydride, dithionite, sulfite, bisulfite, thiourea dioxide, and hydrazine (see [0092]).  Umemoto further discloses the reducing agent present in an amount of the discoloration agent is in an amount of 0.1 to 30 wt% based on the dry weight of the cellulose fibers and more preferably 3 to 10% by weight (see [0102]).  
Jewell discloses carboxylated-cellulose fibers (i.e. anion-modified cellulose) wherein following oxidation the carboxylated-cellulose is treated with reducing agent such as sodium borohydride to stabilize the carboxylated-cellulose fibers against color reversion (i.e. providing anti-coloration) (See Abstract and Col 5, Ln 34-54).  Therefore, one of ordinary skill in the art would have a reasonable expectation of success that treating an anion-modified cellulose fiber with reducing agent would have the effect of anti-coloration.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as disclosed by Tsuji, where the dispersion for forming sheets comprises a reducing agent in any workable or optimum amount overlapping with 0.1 to 30 wt% including 3 wt% to 30 wt% based on a dry weight of the cellulose fibers as an anti-discoloration agent, as disclosed in Umemoto, in order to preventing thermal discoloration of the cellulose fibers in the assembly produced from a cellulose fiber dispersion with a reasonable expectation that the reducing agent would provide anti-coloration to an anion-modified cellulose as suggested by Jewell.  
Regarding an anti-coloring agent selected from sodium hydrogensulfite, potassium hydrogensulfite, or ammonium hydrogensulfite, Duggirala discloses compositions that prevent the discoloration of paper product through thermal aging, the composition comprising reducing agents and specifically sulfites, bisulfites, and metabisulfites (i.e. pyrosulfites) (see [0007] and [0018]).  Duggirala also discloses the anti-coloration agent wherein the pulp comprises cellulose fiber (see [0046]).  Duggirala discloses the reducing agent comprising sodium bisulfite (i.e. sodium hydrogensulfite) (see [0044]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as disclosed by Tsuji, Umemoto, and Jewell where the dispersion for forming sheets comprises sodium bisulfite as the reducing agent, as disclosed in Duggirala, as an obvious to try reducing agent for solving the same problem of preventing thermal discoloration in assemblies made from cellulose fiber disclosed in Duggirala with a reasonable expectation that the reducing agent would provide anti-coloration to an anion-modified cellulose as suggested by Jewell.
Regarding Claim 14, Duggirala discloses the reducing agent comprising sodium bisulfite (i.e. sodium hydrogensulfite) (see [0044]).
	Regarding Claim 15, Umemoto discloses where the amount of reducing agent is 3 to 10 wt% based on the dry weight of the cellulose fibers (see [0102]).
	Regarding Claim 16, Tsuji discloses the dispersion where the pulp after hydrolysis at pH 10 is combined with an aqueous solution of sodium glucoronate (see Example 1).  Therefore, one of ordinary skill in the art would reasonably expect the dispersion to have a pH between 7 and 10. 
	Regarding Claim 17, Tsuji discloses the dispersion where anion-modified cellulose nanofibers have carboxyl groups in an amount of 1.0 to 2.0 mmol/g based on a bone dry mass of anion-modified cellulose (see Claim 3).
Regarding Claim 18, Tsuji discloses the dispersion liquid where the degree of carboxymethyl substitution of 0.01 to 0.50 per glucose unit of the anion-modified cellulose (see Claim 2).
Regarding Claim 19, Tsuji discloses the anion-modified cellulose reduced by a reducing agent (see Claim 5).
Regarding Claim 20, Tsuji discloses the nanofibers with an average fiber length of 50 to 5000nm and average width of 2 to 150 nm.
Regarding Claim 21, Tsuji further discloses the dispersion used in the forming of sheets of fibers (see [0003]).  One of ordinary skill in the art would recognize that the formation of a sheet or fiber requires the removal of the solvent.
	Regarding Claim 22, Tsuji discloses a method for preparing an anion-modified cellulose nanofiber dispersion comprising:
(i) oxidizing a cellulose material using an oxidizing agent in the presence of an N-oxyl compound and a compound selected from the group consisting of bromides and iodides, or mixtures thereof to prepare;
(ii) defibrating the oxidized cellulose to obtain a dispersion liquid of oxidized cellulose nanofibers;
(iii) obtaining a dispersion liquid of cellulose nanofibers containing the dispersion liquid of oxidized cellulose nanofibers and the anti-coloring agent.
Tsuji further discloses a dispersion where an oxidizing or reducing agent is added during the hydrolysis under alkaline conditions in order to suppress coloration (see [0066]).
Tsuji does not explicitly disclose the method comprising adding an anti-coloring agent selected from sodium hydrogensulfite, potassium hydrogensulfite or ammonium hydrogensulfite to the oxidized cellulose.  
	Umemoto discloses for preparing fibrillated cellulose fiber dispersion wherein a reducing agent is added to the dispersion to prevent coloration of the fibrillated cellulose fibers and to inhibit coloration by heating (See [0081] and [0090]).  Umemoto further discloses the reducing agents comprising metal hydride, dithionite (hydrosulfite), sulfite, bisulfite, thiourea dioxide, and hydrazine (see [0092]).  Umemoto further discloses the reducing agent present in an amount of the discoloration agent is in an amount of 0.1 to 30 wt% based on the dry weight of the cellulose fibers and more preferably 3 to 10% by weight (see [0102]).  
Jewell discloses carboxylated-cellulose fibers (i.e. anion-modified cellulose) wherein following oxidation with TEMPO and a hypohalite the carboxylated-cellulose is treated with reducing agent such as sodium borohydride to stabilize the carboxylated-cellulose fibers against color reversion (i.e. providing anti-coloration) (See Abstract and Col 5, Ln 34-54).  Therefore, one of ordinary skill in the art would have a reasonable expectation of success that treating an anion-modified cellulose fiber with reducing agent would have the effect of anti-coloration.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as disclosed by Tsuji, where the method comprises adding a reducing agent to the dispersion, as disclosed in Umemoto, in order to preventing thermal discoloration of the cellulose fibers in the assembly produced from a cellulose fiber dispersion with a reasonable expectation that the reducing agent would provide anti-coloration to an anion-modified cellulose as suggested by Jewell.  
Regarding an anti-coloring agent selected from sodium hydrogensulfite, potassium hydrogensulfite, or ammonium hydrogensulfite, Duggirala discloses compositions that prevent the discoloration of paper product through thermal aging, the composition comprising reducing agents and specifically sulfites, bisulfites, and metabisulfites (i.e. pyrosulfites) (see [0007] and [0018]).  Duggirala also discloses the anti-coloration agent wherein the pulp comprises cellulose fiber (see [0046]).  Duggirala discloses the reducing agent comprising sodium bisulfite (i.e. sodium hydrogensulfite) (see [0044]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the dispersion, as disclosed by Tsuji, Umemoto, and Jewell where the dispersion for forming sheets comprises sodium bisulfite as the reducing agent, as disclosed in Duggirala, as an obvious to try reducing agent for solving the same problem of preventing thermal discoloration in assemblies made from cellulose fiber disclosed in Duggirala with a reasonable expectation that the reducing agent would provide anti-coloration to an anion-modified cellulose as suggested by Jewell.
Regarding Claim 23, the claim is obvious for same reasons as provided in Claim 22.  Furthermore, Tsuji further discloses the dispersion used in the forming of sheets of fibers (see [0003]).  One of ordinary skill in the art would recognize that the formation of a sheet or fiber requires the removal of the solvent.
Regarding Claim 24, Tsuji discloses a sheet containing the anion-modified cellulose nanofiber dispersion (see [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/15/2022